DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Three (3) sheets of formal drawings were filed on 9/22/2021 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-10, are allowed.
The closest prior art of record belongs to the US Patent Application Publication to Shibayama 2009/0087142US.
In regards to claims 1, Shibayama teaches an optical device having a cleave lens fiber coupling light to an optical lens wherein the channel is coated with a material to reflect undesired light.
Shibayama does not teach “the lens has a cylindrical shape, the lens barrel includes a cylindrical inner space in which the lens is disposed, and a diameter of the cylindrical inner space is the same as a diameter of a light passing surface of the lens; the cylindrical inner space of the lens barrel is connected with the light passing hole of the diaphragm, and the diameter of the cylindrical inner space is the same as a diameter of the larger opening of the light passing hole diaphragm; a diameter of the smaller opening of the light passing hole of the diaphragm is smaller than the diameter of the light passing surface of the lens” along with other limitations as recited in claim 1.
Claims 2-10 depends on claim 1.  
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874